                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
MUSTAFA-EL K.A. AJALA,
formerly known as DENNIS E. JONES-EL,
                                                          OPINION and ORDER
                            Plaintiff,
                                                              16-cv-639-bbc
              v.

UW HOSPITAL AND CLINICS,
SUTCHIN PATEL, BURTON COX,
and SRIHARAN SIVALINGAM,

                           Defendants.
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

       Pro se plaintiff and prisoner Mustafa-El Ajala is proceeding on claims that health care

staff at Wisconsin Secure Program Facility and University of Wisconsin Hospital and Clinics

failed to provide him adequate treatment for his hypercalcemia and hyperparathyroidism,

in violation of both the Eighth Amendment and state law. Now before the court are motions

for summary judgment filed by University of Wisconsin Hospital and Clinics, dkt. #81, and

the state defendants (Sutchin Patel, Burton Cox and Sriharan Sivalingam), dkt. #73. For

the reasons set out below, I will grant both motions.

       Also before the court are plaintiff’s motions for an order compelling discovery from

the state defendants (Sutchin Patel, Burton Cox and Sriharan Sivalingam) and for sanctions

against them, dkt. #66, motion for default judgment, dkt. #95, and motion requesting

permission to add citations to his summary judgment filings, dkt. #105.           I will deny

plaintiff’s motions to compel, for sanctions and for default judgment, but will grant



                                              1
plaintiff’s motion to add citations to his summary judgment filings.

       From the parties’ proposed findings of facts and responses, I find the following facts

to be material and undisputed unless otherwise noted.




                                  UNDISPUTED FACTS

                                       A. The Parties

       Plaintiff Mustafa-El Ajala was incarcerated at Wisconsin Secure Program Facility

during the times relevant to this lawsuit. Defendant Burton Cox was a doctor at the facility,

and was plaintiff’s treating physician from January 2003 to May 2005, and again from

February 2007 to November 2010. Defendant Sutchin Patel was a urologist, employed by

University of Wisconsin School of Medicine and Public Health. Defendant Sriharan

Sivalingam was a urology fellow in endourology and minimally invasive surgery, and a

clinical instructor for University of Wisconsin School of Medicine and Public Health.

Plaintiff was treated by Patel and Sivalingam at defendant University of Wisconsin Hospitals

and Clinics.   (Plaintiff says that Patel and Sivalingam were employees and agents of

University of Wisconsin Hospitals and Clinics, but he has cited no evidence to support this.)




                             B. Plaintiff’s Medical Treatment

       Plaintiff began experiencing frequent and painful urination in approximately 2001.

He also had high calcium levels in his blood starting in 2001 and blood in his urine in 2002.

From 2003 to 2007, plaintiff had high calcium levels, occasional blood in his urine and



                                              2
frequent urination. Plaintiff asked defendant Cox to diagnose his condition and provide

treatment for it. In 2010, Cox referred plaintiff to the UW Urology Clinic for treatment.




1. 2010

       Plaintiff saw defendant Dr. Patel at the UW Urology Clinic for the first time on April

30, 2010.    Plaintiff had been given a diagnosis of overactive bladder and was taking

lisinopril, vitamin D, hydrochlorothiazide, calcium carbonate, naproxen and oxybutynin.

When evaluating a patient with urinary voiding symptoms, Patel’s practice is to discuss a

patient’s symptoms and complete a urinalysis. Patel discussed plaintiff’s symptoms with him

and conducted a urinalysis, which showed “unremarkable” results. Patel also checked a post-

void residual bladder scan, which showed that plaintiff was emptying his bladder adequately.

Patel recommended a cystoscopy, which is a procedure to examine the lining of the bladder,

so that he could evaluate plaintiff’s urethra, prostate and bladder, and determine a possible

cause for plaintiff’s symptoms, such as a urethral stricture or bladder tumor. There is no

mention in Patel’s notes that plaintiff was concerned with kidney stones or high calcium

levels in his blood at this visit. Dkt. #79-1 at 3.

       Plaintiff saw Patel again on May 14, 2010. Plaintiff reported the same symptoms of

urinary frequency and urgency. Id. at 9. Patel performed a cystoscopy, but he found no

evidence of any stricture, lesions or tumors. Because these was no evidence of bladder outlet

obstruction, Patel recommended that plaintiff stop taking Flomax and Doxazosin, which he

had been taking to treat a potentially enlarged prostate. Patel recommended that plaintiff



                                              3
start taking Ditropan XL, which is a medication used to treat overactive bladder symptoms

(primarily urinary frequency and urinary urgency). When plaintiff returned to the prison,

defendant Cox requested Ditropan XL for plaintiff from the Bureau of Health Services.

       During plaintiff’s third appointment with defendant Patel on August 20, 2010,

plaintiff reported continued urinary frequency and urgency, dry mouth, hot flashes and

occasional flank pain on his left side. He denied having urinary incontinence and told Patel

that he did not have any history of having kidney stones. Id. at 13. Plaintiff was taking

Ditropan three times a day, and Patel concluded that some of plaintiff’s symptoms were

likely side effects of that medication.     Patel recommended that plaintiff change his

medication to an extended release medication, such as Ditropan XL or Detrol, which would

have fewer side effects. Patel conducted another urinalysis, which indicated that plaintiff

did not have a urinary tract infection. The urinalysis showed “occasional calcium oxalate

crystals.” (Calcium oxalate crystals are the most common cause of kidney stones. Calcium

oxalate crystals may be caused by dietary choices, but also may be caused by overactive

parathyroid glands (hyperparathyroidism)). Because plaintiff had crystals and flank pain,

Patel ordered a CT-scan to evaluate plaintiff’s kidneys for possible hydronephrosis (swelling

of the kidney due to a blockage in the ureter) and possible nephrolithiasis (kidney stones).

Id.

       Plaintiff saw defendant Patel again on November 12, 2010, and complained of lower

back and left hip pain. Id. at 18. He denied any right or left flank pain. Plaintiff told Patel

that his main symptoms were urinary urgency and frequency. Plaintiff had not yet received



                                              4
the Ditropan XL or Detrol, and Patel recommended that plaintiff start taking one of those

medications as soon as he could to address his overactive bladder symptoms.             Patel

recommended that plaintiff follow up with the UW Urology Clinic after he had started one

of those medications.

       Patel also discussed the results of the CT scan with plaintiff. The scan showed no

evidence of infection, renal masses or hydronephrosis, but showed several very small kidney

stones. Id. at 425. The stones were not obstructing the kidney and were asymptomatic, so

Patel did not recommend any surgical intervention. Patel recommended that plaintiff

increase his oral citrate intake with lemonade or lime juice and decrease his salt intake. Id.

at 18. There is no indication in the notes that Patel thought plaintiff’s kidney stones were

related to his lower urinary tract problems.

       Asymptomatic kidney stones by themselves do not cause pain, so patients can have

a stone in their kidney for many years without symptoms. The stone must be blocking urine

flow to cause pain. An obstructing stone can cause the kidney to swell (hydronephrosis).

Patel generally recommends surgery if a patient has an obstructing stone or a large stone with

a low chance of spontaneous passage. Kidney stones that are not obstructing should be

monitored every couple of years to assess interval growth and the need for intervention.

Depending on the patient and underlying causes of the kidney stones, calcium-based kidney

stones may be prevented through dietary modifications, medications and surgical

management of the parathyroid glands.

       After plaintiff’s appointment with Patel, defendant Cox did not prescribe oral citrate



                                               5
for plaintiff. (According to Cox, he thought plaintiff could purchase lemonade from the

canteen, but plaintiff says he told Cox that he could not purchase it himself.)




2. 2011

       On February 9, 2011, plaintiff had his blood drawn in the health services unit for lab

work. The results showed a calcium level of 12 mg/dL (milligrams per deciliter), which is

above normal levels. Dkt. #79-2 at 80. Cox ordered that the labs be repeated to check

plaintiff’s calcium levels again. Id. at 3. On February 16, 2011, plaintiff’s lab results showed

a calcium level of11.4 mg/dL. Id. at 79. On March 2, 2011, Cox ordered that plaintiff’s

blood be drawn again to check his calcium and parathyroid hormone levels. Id. at 3. The

results showed calcium at 11.3 mg/dL, which was down from previous testing, and

parathyroid hormone at 59.5 pg/mL, which is within the normal range. Id. at 78. (Records

from 2009 and 2010 show calcium levels between 11 and 11.8 mg/dL. Id. at 84, 93, 97.)

       Plaintiff saw Dr. Patel again on April 29, 2011. Plaintiff reported that he had started

taking Detrol LA, that the frequency and urgency of his urination had decreased by half and

he was able to sleep through the night. Dkt. #79-1 at 24. He also denied any incontinence,

painful urination, blood in his urine, abdominal pain or flank pain. (Plaintiff says he

reported to Patel that his frequent and urgent need to urinate had “slightly” decreased, but

that it was still occurring and had been ongoing for a decade.) Patel noted that plaintiff’s

overactive bladder appeared to be well controlled by Detrol LA. Patel ordered a uroflow test

and a follow up appointment in one year.



                                               6
       According to Patel, he did not think that plaintiff’s symptoms warranted the work-up

for the diagnosis of hypercalcemia or hyperparathyroidism. “Hypercalcemia” is the presence

of an excess of calcium in the blood. “Hyperparathyroidism” is the presence of excess

parathyroid hormone in the body, causing an increase in serum calcium, a decrease in

inorganic phosphorus, loss of calcium from bone and renal damage with frequent kidney-

stone formation.     Hyperparathyroidism can cause hypercalcemia.            Symptoms of

hypercalcemia caused by hyperparathyroidism can be mild to severe, and can include nausea,

vomiting, constipation, kidney stones, fatigue, weakness, confusion, frequent urination,

headaches, abdominal pain, sensory deficits, obtundation and coma. Patients with mild and

moderate hypercalcemia (calcium in their blood that is less than 14 mg/dL) may not need

immediate treatment, but rather a methodical evaluation of the causes and effects of their

condition. Patients with calcium higher than 14 mg/dL require immediate treatment.

       Patel thought plaintiff’s primary symptom was urinary frequency, which has many

common causes, and that plaintiff had no other obvious symptoms of hypercalcemia. The

calcium oxalate crystals in plaintiff’s urine had other potential causes, including diet.

(Plaintiff says that his medical records show that he had experienced other symptoms of

hypercalcemia, including high calcium levels in his blood, high blood pressure, an abnormal

heart rhythm, abdominal pain, blood in his urine, kidney stones that were 100 percent

calcium, calcification of his prostate and coronary artery and fatigue. However, he does not

point to any evidence suggesting that he was experiencing these symptoms at the time of his

appointments with Patel or that Patel was aware of these symptoms.)



                                             7
       On August 22, 2011, plaintiff was taken to the emergency room because he was

experiencing blood in his urine and pain. A CT scan showed that plaintiff had developed

new kidney stones since his 2010 scan. He had a 3 millimeter stone and two very small

stones in his left kidney and a 2 millimeter stone in his left ureter. There were no stones in

his right kidney. Dkt. #79-2 at 161. He was given Vicodin and sent back to the prison to

pass the stones. Id. at 41. When he returned, plaintiff asked Cox to treat his high calcium

levels because they were causing his stones.




3. 2012

       Plaintiff saw defendant Sivalingam at UW Urology for the first time on April 27,

2012. Dkt. #79-1 at 29. Plaintiff continued to complain of urinary urgency and frequency,

though he reported that his urine stream was good and that his urinary frequency had

declined since taking Detrol LA. He stated that he had been drinking lots of fluids to try to

prevent the formation of new kidney stones. Plaintiff also told Sivalingam about his hospital

visit for kidney stones and said that he wanted something to treat his persistently high

calcium levels.

       Plaintiff’s urinalysis did not show any obvious causes for plaintiff’s persistent lower

urinary tract symptoms, and plaintiff’s uroflow test demonstrated good overall bladder

health and function. Sivalingam thought plaintiff’s symptoms were troublesome because the

etiology of his urinary frequency was unknown and plaintiff continued to experience urinary

frequency even while taking Detrol LA. Id. at 30. Sivalingam recommended that plaintiff



                                               8
take Detrol LA on a scheduled daily basis, rather than on an “as needed” basis. Sivalingam

also ordered additional labs so that he could have a baseline creatinine function for plaintiff,

which could help determine any underlying kidney dysfunction or electrolyte imbalance

resulting from urinary retention or high pressure voiding from bladder outlet obstruction.

Sivalingam ordered a follow up in three months.

       In May 2012, defendant Cox ordered blood labs, which showed calcium level of 11.5

mg/dL. Dkt. #79-2 at 155. Cox noted that plaintiff’s calcium levels were stable.

       Plaintiff saw Sivalingam again on August 3, 2012. Plaintiff says he again asked

Sivalingam about his high calcium levels and kidney stone problems. Sivalingam reviewed

plaintiff’s lab results, which showed normal electrolytes and serum creatinine, but an

elevated serum calcium level of 11.5 mg/dL. Dkt. #79-1 at 35. Such results could indicate

dehydration, overactive parathyroid glands, malignancy or other diseases such as sarcoidosis

or excessive supplementation. Plaintiff’s results indicated mild hypercalcemia, which means

less than 12 mg/dL of serum calcium. (In Sivalingam’s opinion, mild hypercalcemia by itself

may not require immediate treatment.               He generally advises patients with mild

hypercalcemia to reduce the risks for high calcium by hydrating, avoiding bedrest or

inactivity and lowering the calcium in their diets. Typical symptoms of moderate to severe

hypercalcemia that would prompt urgent or immediate attention would be nausea,

constipation, high urine outbursts, thirst, weakness, problems with concentration, confusion

or even coma.)




                                               9
          Sivalingam could not identify any specific cause for the symptoms of urinary

frequency that plaintiff was experiencing, but he did not see any need for further

intervention at that time because plaintiff’s urine flow was good and his bladder was

emptying well. Sivalingam advised plaintiff to continue taking Detrol LA, because it was

providing some relief, and to follow up in one year with a uroflow and postvoid residual

measurement. Sivalingam also ordered that an x-ray of plaintiff’s kidney, ureter and bladder

be taken prior to the next visit to “assess for any progression of [plaintiff’s] urinary stone

disease.” Id. at 36. (At the time, Sivalingam knew that plaintiff had a history of kidney

stones, high calcium levels and a record of swelling of the kidney due to the buildup of

urine.)

          In August 2012, plaintiff had a CT scan of his abdomen which showed three kidney

stones. (It is not clear from the records who ordered this CT scan or who saw the results of

it.) In November 2012, plaintiff complained of painful urination and reported to health

services that he had passed a stone. Dkt. #79-2 at 174. A urine sample was collected and

strained, and one small stone was found.

          In November 2012, defendant Cox researched medical literature for studies on stone

prevention. He read that lemon juice increases the amount of citrate in the urine, which can

prevent the development of kidney stones. He placed an order for food services to supply

plaintiff with lemon juice every day. Id. at 181. (Plaintiff says that Cox already knew or

should have known about lemon juice and kidney stones, based on recommendation and

literature provided by Patel in 2010, and also because Cox had treated many people with



                                              10
kidney stones in the past.)




4. 2013

       In April 2013, health services staff ordered new lab work for plaintiff to check his

calcium and parathyroid hormone levels and to rule out hyperparathyroidism. Dkt. #79-2

at 169. Plaintiff’s calcium level was 12 mg/dL and his parathyroid hormone level was

elevated. Because his calcium and his parathyroid hormone were elevated, health services

staff referred him to UW Endocrinology for an evaluation. Id.

       On May 24, 2013, plaintiff saw Sivalingam again and reported bilateral flank pain.

Sivalingam’s notes say that plaintiff “initially presented to us in Urology for voiding

symptoms; however, at this time he comes for assessment of his flank pain.” Dkt. #79-1 at

41. A CT scan showed multiple kidney stones on both sides, a large stone obstructing his

ureter on the right side and significant hydronephrosis on the right side. Dkt. #79-2 at 224.

Plaintiff was on Naproxen for pain control and reported occasional blood in the urine, but

he denied fevers or chills. He complained of frequent urination, bilateral flank pain, burning

urination and kidney stones. Sivalingam noted that plaintiff was “awaiting workup with

Endocrinology for potential hyperparathyroidism as [plaintiff] has hypercalcemia at 12.4.”

Id. Sivalingam discussed management options with plaintiff, including stent placement for

relief of the obstruction, shockwave lithotripsy or ureteroscopy to treat his kidney stones.

The stone needing the most immediate attention was the obstructing stone.            Plaintiff

consented to Sivalingam’s removal of the stone surgically with a ureteroscopy treatment.



                                             11
Sivalingam’s plan was to initiate a metabolic work up for plaintiff’s kidney stone disease

after his surgery.

       A May 29, 2013, labs showed plaintiff’s calcium level at 12.1 mg/dL. A urinalysis

order by UW Urology on June 3, 2013, showed that plaintiff had elevated parathyroid

hormone levels. Id. at 82. At this point, the UW Urology notes stated that plaintiff had

“possible hyperparathyroidism.” Id. at 53.

       On June 3, 2013, Sivalingam and other urologists attempted to perform a

ureteroscopy surgery to remove the obstructing stone, but they were unable to do so because

the stone was too impacted. During the procedure, plaintiff’s urethra was perforated, so the

procedure was aborted and a nephrostomy tube was placed in plaintiff’s kidney. Id. at 48.

UW Urology staff recommended that plaintiff be given Vicodin, a narcotic pain medication,

after this surgery. Id. at 52. Plaintiff was discharged to the prison on June 4, and an order

was placed for plaintiff to receive Vicodin up to four times a day as needed for pain control.

       On June 11, 2013, a health services nurse notified a doctor that plaintiff’s order for

Vicodin had expired. The doctor, Dr. Adler (who is not a defendant) ordered that plaintiff

could receive one tablet of Vicodin four times a day for pain until June 18, 2013, up to a

maximum of 28 tablets.

       On June 13, plaintiff was seen at UW Urology for the rescheduled stent placement

and removal of his urethral nephrostomy tube. When he returned from the hospital, plaintiff

received Vicodin at his cell and again at bedtime. On June 14, Dr. Adler increased the

Vicodin dose to up to two tablets four times a day as needed for pain, and ordered 20 more



                                              12
tablets of Vicodin for plaintiff. The prescription was extended to one day, to stop on June

19, 2013. Plaintiff received Vicodin for pain relief four times on June 14, 15 and 16.

       Narcotics such as Vicodin present serious risks of abuse in prison. Inmates confined

in a prison setting often have substance abuse problems, and some inmates save medication

and distribute them to other inmates who are susceptible to abuse.

       On June 16, a nurse wrote in plaintiff’s progress notes that plaintiff was not lifting

his tongue when asked to show that he had swallowed his medication. It was the second

time that had occurred on June 16, so the nurse notified security staff. Staff conduced a cell

search and found two Vicodin tablets in plaintiff’s cell. The nurse called the on-call doctor,

Dr. Larsen, who discontinued the prescription. (Plaintiff says that it was defendant Cox that

discontinued the prescription, but the evidence shows that Larsen discontinued the

prescription, with Cox approving the discontinuance on the following day. Dkt. #79-2 at

296.) Plaintiff wrote to Cox explaining that he had kept the Vicodin pills in case he needed

them for pain later, and he told Cox that his current pain was unbearable. Cox responded

that plaintiff would have to endure the pain until his next surgery, which was scheduled for

June 27.

       Between June 14 to June 27, 2013, plaintiff was given acetaminophen for general pain

relief and phenazopyridine to help alleviate his symptoms of painful urination. (Taking

naproxen or ibuprofen for pain relief would have violated preoperative instructions from

UW.) Plaintiff told Cox that he was having painful urination more than 25 times a day, that

he could not sleep and that the medications were not relieving his pain. Cox declined



                                             13
plaintiff’s request for Vicodin and declined to provide stronger pain medication by crushing

pills, tethering plaintiff to the door when medication was dispensed or providing injectable

pain medication.

       On June 27, Sivalingam and two other UW physicians performed a stent placement

and lithotripsy on plaintiff for his right kidney stones. Id. at 157. Plaintiff tolerated the

procedure well and was discharged on June 28, with the recommendation that he take

Norco, a narcotic, as needed for pain. Id. at 161. Cox prescribed Norco to plaintiff and also

potassium citrate, which was intended to reduce plaintiff’s risk for recurring stones. On July

5, Sivalingam performed the stent removal for plaintiff and recommended a follow up to

discuss stone prevention, including a complete metabolic workup to evaluate plaintiff for

hyperparathyroidism, vitamin D abnormalities or other problems. Id. at 290. The July 5

appointment was Sivalingam’s last encounter with plaintiff regarding his kidney stones.

       On July 15, 2013, plaintiff had a parathyroid scan at UW Radiology that showed

what appeared to be an “ectopic parathyroid gland adenoma.” Dkt. #79-1 at 429. Cox

ordered the scan. At his August 2013 appointment with UW Urology, the plan was to

monitor plaintiff’s current kidney stones, obtain another x-ray in three months and consider

another surgery if necessary. However, urologist noted that if the etiology of the stones was

due to plaintiff’s parathyroid gland,“removal of the nodule/adenoma would potentially treat

the stone problem.” Id. at 295.

       On August 13, 2013, plaintiff met with a physician from UW General Surgery, who

performed an ultrasound and confirmed that plaintiff had a parathyroid adenoma. She gave



                                             14
him a diagnosis of primary parathyroidism. Id. at 302.

       On September 16, 2013, plaintiff had a parathyroidectomy. Following the surgery,

his calcium and parathyroid hormone levels dropped to normal levels. Id. at 396. Plaintiff

says that his condition was cured by the surgery, resolving the hypercalcemia,

hyperparathyroidism, kidney stones, high blood pressure, urinary frequency and many other

symptoms.




                                          OPINION

         A. Plaintiff’s Motion to Compel and for Default Judgment as a Sanction

       Plaintiff filed a motion to compel, contending that he served three sets of discovery

requests on defendants and that defendants failed to respond fully to the first two sets and

failed to respond to the third set at all. Dkt. #66. He has moved for an ordering compelling

defendants to respond and for sanctions against them. Defendants object to the motion,

arguing that they responded adequately to plaintiff’s first and second discovery requests, and

that they never received a third set of discovery requests from plaintiff. Because plaintiff has

failed to show that defendants’ responses are inadequate, I will deny the motion

       Defendant Cox’s responses to questions about when and how he referred plaintiff to

UW specialists are adequate, as are Cox’s responses about what information he provided to

the specialists. Although plaintiff contends that Cox should have included more detailed

information in his interrogatory responses, plaintiff’s interrogatory requests are worded

broadly and do not identify a specific time frame. Dkt. #71 at 7-8. Cox provided what he



                                              15
believed to be the most pertinent information, and stated that additional information could

be found in plaintiff’s medical records. As to plaintiff’s question about whether Cox had

treated hypercalcemia and Cox’s knowledge about the condition in 2007 and 2010, Cox

explains that his answer regarding kidney stones was intended to encompass hypercalcemia

and that he possessed this knowledge in 2007 and 2010. Id. at 9. Cox’s refusal to provide

contact information for other physicians working at Wisconsin Secure Program Facility, id.

at 10, was justified for security reasons.

       The responses by defendants Patel and Sivalingam are also adequate. Both Patel and

Sivalingam explained that they were authorized by the UW Department of Urology to treat

patients at UW Hospital and Clinics, and they explained that they were aware of potential

medical problems associated with high calcium levels and kidney stones. There does not

appear to be any dispute that Patel or Sivalingam knew about hypercalcemia,

hyperparathyroidism or kidney stones at the time they treated plaintiff. Therefore, I will

deny plaintiff’s motion to compel and for sanctions.

       Plaintiff also filed a “motion for default judgment as a sanction for defendants lying

under oath and obstructing the discovery process.” Dkt. #95. In his motion, plaintiff

contends that several of defendants’ proposed findings of fact are contradicted by other

evidence in the record, proving that defendants are lying. I disagree. Although the parties’

interpret the evidence differently, plaintiff has not shown that defendants have intentionally

misled the court or plaintiff. Therefore, I will deny his motion for default judgment.




                                             16
                         B. Defendant UW Hospital and Clinics

       Defendant UW Hospital and Clinics has moved for summary judgment on the ground

that under Wis. Stat. § 233.17, it cannot be held liable for the acts of defendants Patel and

Sivalingam, who were members of the academic staff in the Department of Urology at UW

School of Medicine and Public Health at the time they treated plaintiff. Although plaintiff

argues that Patel and Sivalingam must have been agents of the Hospital because they treated

him at the Hospital, he has not submitted any evidence to support his assertion.

       Under § 233.17, no members of the faculty or academic staff of the UW System may

be considered an agent of UW Hospital and Clinics so long as they are acting within the

scope of their employment. See also Suchomel v. University of Wisconsin Hospital and

Clinics, 2005 WI App 234, ¶ 26, 288 Wis. 2d 188, 204, 708 N.W.2d 13, 20–21 (faculty

are state employees and not agents of hospital). Because it is undisputed that Patel and

Sivalingam were academic staff members at the university and were acting within the scope

of their employment when they treated plaintiff, defendant UW Hospital and Clinics cannot

be held liable for their conduct. Therefore, I will grant UW Hospital and Clinics’s motion

for summary judgment.




                        B. Defendants Cox, Patel and Sivalingam

       Plaintiff is proceeding on claims that defendants Cox, Patel and Sivalingam violated

his rights under the Eighth Amendment and state negligence law by failing to properly

diagnose and treat his hypercalcemia and hyperparathyroidism.



                                             17
1. Legal standards

       The Eighth Amendment’s prohibition on cruel and unusual punishment “protects

prisoners from prison conditions that cause ‘the wanton and unnecessary infliction of pain,’”

including “grossly inadequate medical care.” Pyles v. Fahim, 771 F.3d 403, 408 (7th Cir.

2014) (quoting Rhodes v. Chapman, 452 U.S. 337, 347 (1981)). To prevail on a claim

based on deficient medical care, the plaintiff must demonstrate two elements: (1) an

objectively serious medical condition; and (2) an official’s deliberate indifference to that

condition. Arnett v. Webster, 658 F.3d 742, 750 (7th Cir. 2011). The first element, an

objectively serious medical condition, is satisfied if a physician has diagnosed the condition

as requiring treatment, or the need for treatment would be obvious to a layperson. Pyles,

771 F.3d at 409. There is no dispute in this case that plaintiff’s urinary tract problems,

hypercalcemia and hyperparathyroidism were serious medical conditions that required

treatment.

       There is a dispute about the second element of plaintiff’s claim, “deliberate

indifference,” which is a subjective standard.     Arnett, 658 F.3d at 751.       “Deliberate

indifference” means that the officials were aware that the prisoner faced a substantial risk

of serious harm but disregarded the risk by consciously failing to take reasonable measures

to address it. Forbes v. Edgar, 112 F.3d 262, 266 (7th Cir. 1997). In cases in which a

prisoner alleges that he received some treatment for his medical condition, but that the

treatment was inadequate, the relevant question is whether the medical provider’s actions

were “such a substantial departure from accepted professional judgment, practice, or



                                             18
standard, as to demonstrate that the person responsible actually did not base the decision

on such a judgment.” Estate of Cole by Pardue v. Fromm, 94 F.3d 254, 261-62 (7th Cir.

1996). In such cases, courts must defer to a medical professional’s treatment decision unless

no minimally competent professional would have chosen the same course of treatment under

the circumstances. Pyles, 771 F.3d at 409. A “[d]isagreement between a prisoner and his

doctor, or even between two medical professionals, about the proper course of treatment

generally is insufficient, by itself, to establish an Eighth Amendment violation.” Id. But a

medical provider may violate the Eighth Amendment if the provider prescribes a course of

treatment without exercising medical judgment or that the providers knows will be

ineffective. Whiting v. Wexford Health Sources, Inc., 839 F.3d 658, 662–63 (7th Cir.

2016).

         Evidence sufficient to create a jury question might include the obviousness of the risk

from a particular course of medical treatment, the defendant’s persistence in “a course of

treatment known to be ineffective,” or proof that the defendant’s treatment decision

departed so radically from “accepted professional judgment, practice, or standards” that a

jury may reasonably infer that the decision was not based on professional judgment. Id. A

medical professional’s choice to pursue an “easier and less efficacious treatment” or “a

non-trivial delay in treating serious pain” may also support a claim of deliberate indifference.

Berry v. Peterman, 604 F.3d 435, 441 (7th Cir. 2010) (citation omitted).

         To prevail on a claim for negligence in Wisconsin, plaintiff must prove that

defendants breached their duty of care and that he suffered injury as a result. Paul v. Skemp,



                                               19
2001 WI 42, ¶ 17, 242 Wis. 2d 507, 520, 625 N.W.2d 860, 865. Wisconsin law more

specifically defines medical negligence as the failure of a medical professional to “exercise

that degree of care and skill which is exercised by the average practitioner in the class to

which he belongs, acting in the same or similar circumstances.” Sawyer v. Midelfort, 227

Wis. 2d 124, 149, 595 N.W.2d 423, 435 (1999); Shuster v. Altenberg, 144 Wis. 2d 223,

229, 424 N.W.2d 159, 161–62 (1988). To succeed on his claims against defendants,

plaintiff has to show that Cox, Patel and Sivalingam failed to use the required degree of skill

exercised by an average doctor under the circumstances, that he suffered harm, and that

there is a causal connection between the doctors’ failures and his harm. Wis J–I Civil 1023.

Expert testimony is required to establish the standard of care, unless “the situation is one in

which common knowledge affords a basis for finding negligence.” Sheahan v. Suliene, Case

No. 12-cv-433-bbc, 2014 WL 1233700, at *9 (W.D. Wis. 2014).




       a. Dr. Cox

       Plaintiff contends that defendant Dr. Cox acted with deliberate indifference to his

serious health needs by failing to diagnose and treat plaintiff’s hypercalcemia,

hyperparathyroidism and kidney stone disease despite plaintiff’s repeated requests for help.

Because it is undisputed that Cox provided plaintiff with some treatment, the relevant

question under the Eighth Amendment is whether plaintiff has submitted evidence to show

that Cox failed to use medical judgment in making treatment decisions. Under negligence

law, the question is whether Cox failed to use the required degree of skill expected of an



                                              20
average prison doctor under the circumstances.

       Plaintiff has not shown that Cox failed to use medical judgment or failed to use the

appropriate standard of care in treating him. As an initial matter, I agree with defendants

that plaintiff cannot bring claims for Cox’s treatment decisions before September 2010.

Those claims are barred by the six-year statute of limitations applying to § 1983 claims in

Wisconsin, and plaintiff has not shown that the continuing violation or continuum of care

doctrine would apply. Turley v. Rednour, 729 F.3d 645, 651 (7th Cir. 2013) (Eighth

Amendment continuing violation doctrine); Forbes v. Stoeckl, 2007 WI App 151, ¶ 5, 303

Wis. 2d 425, 430, 735 N.W.2d 536, 539 (Wisconsin’s continuum of care doctrine).

Plaintiff has not shown that he had hypercalcemia or hyperparathyroidism before 2010 or

that Cox’s treatment decisions were part of a series of related decisions such that they belong

in the same lawsuit.

       As for Cox’s post-2010 treatment, the evidence shows that in 2010, plaintiff’s

primary complaint to Cox was that he was having unfavorable urinary tract symptoms,

including urinary frequency and occasional blood in his urine. Although plaintiff also had

several blood tests showing high calcium levels before and during 2010, plaintiff’s calcium

levels had remained stable and he had not reported any kidney pain or a history of kidney

stones. Therefore, Cox referred plaintiff to urology specialists at UW Urology for his urinary

tract problems. After Cox referred plaintiff to specialists, Cox relied on those specialists for

recommendations and appropriate testing. Plaintiff saw the specialists fairly regularly, and

Cox accepted nearly all of the specialists’ recommendations for treatment for plaintiff. Cox



                                              21
also continued to monitor plaintiff’s calcium levels in 2011, 2012 and 2013, eventually

referring plaintiff to UW Endocrinology in April 2013 when plaintiff’s labs showed

heightened parathyroid levels. No reasonable jury could conclude that Cox’s treatment

decisions, referrals and reliance on specialists amounted to deliberate indifference or

negligence.

       However, plaintiff identifies two specific instances in which he says that Cox acted

with deliberate indifference or failed to act within the standard of care for a reasonable

prison physician.   First, he points to Cox’s failure to order oral citrate in 2010 after

defendant Patel recommended that plaintiff increase his citrate intake to decrease his risk

of developing kidney stones. The parties dispute whether plaintiff could have purchased oral

citrate from the commissary. However, even assuming that plaintiff could not have taken

steps to increase his citrate intake on his own and that Cox knew this, plaintiff has not

submitted evidence showing that Cox knew that failing to prescribe oral citrate to plaintiff

would expose him to a substantial risk of serious harm. Patel recommended that plaintiff

increase his oral citrate, but he did not order any particular prescription for plaintiff. In

addition, at the time that Patel recommended the oral citrate, Cox and Patel were still

focused on treating plaintiff’s urinary problems. At that point, it was not yet clear that

plaintiff’s kidney disease might be the more serious medical problem. Finally, plaintiff has

not shown that he was actually harmed by Cox’s failure to prescribe oral citrate. Instead, the

evidence shows that plaintiff’s kidney stones were caused by an overproduction of

parathyroid hormone. Plaintiff has not shown that if Cox had prescribed oral citrate in 2010



                                             22
would have made any difference for plaintiff. Therefore, no reasonable jury could conclude

that Cox was deliberately indifferent or negligent for failing to prescribe oral citrate.

       The second instance that plaintiff points to is Cox’s decision to approve the

discontinuance of plaintiff’s Vicodin prescription in June 2013, after plaintiff was found to

be keeping Vicodin in his cell.      Plaintiff argues that Cox’s decision shows deliberate

indifference and negligence, because Cox knew that plaintiff was in extreme pain and that

the alternative medications were not relieving his pain.        Plaintiff’s arguments are not

persuasive. At the time the prescription was discontinued, plaintiff had received Vicodin for

ten days post-surgery. Prison officials have a strong interest in controlling narcotics in the

prison and plaintiff knew that he was breaking prison rules by hoarding a narcotic

medication. Thus, health services staff was justified in cancelling his Vicodin prescription

and attempting to control his pain with other medication.        The Court of Appeals for the

Seventh Circuit has routinely rejected claims that are “based on a preference for one

medication over another unless there is evidence of a substantial departure from acceptable

professional judgment.” Lockett v. Bonson, 937 F.3d 1016, 1024 (7th Cir. 2019). See also

Burton v. Downey, 805 F.3d 776, 785–86 (7th Cir. 2015); Snipes v. DeTella, 95 F.3d 586,

591 (7th Cir. 1996) (noting that “[t]he administration of pain killers requires medical

expertise and judgment” and that their use “entails risks that doctors must consider in light

of the benefits”). Cox exercised his medical judgment in determining which pain medication

to prescribe to plaintiff in light of plaintiff’s actions. No reasonably jury could conclude that

Cox failed to use medical judgment or made a decision that fell below the standard of care



                                               23
for a prison doctor under the circumstances. Accordingly, Cox is entitled to summary

judgment.




       b. Dr. Patel

       Plaintiff contends that defendant Dr. Patel acted with deliberate indifference and

negligence by failing to diagnose and treat plaintiff’s hypercalcemia and hyperparathyroidism

despite plaintiff’s obvious symptoms of these conditions. However, the evidence in the

record does not support plaintiff’s claim.          Plaintiff was referred to defendant Patel

specifically for treatment of plaintiff’s lower urinary tract symptoms. Ultimately, plaintiff

saw Patel five times, within an approximately one-year period, for plaintiff’s lower urinary

tract complaints. The evidence shows that at each visit, Patel asked plaintiff about his

symptoms, evaluated plaintiff’s complaints and chose a plan of treatment that Patel thought

was most appropriate under the circumstances.

       Plaintiff’s first visit with Patel was in April 2010. Patel performed a scan of plaintiff’s

bladder and recommended that a cystoscopy be performed in a follow up visit. At the

second visit, in May 2010, Patel performed a cystoscopy and found no evidence of bladder

outlet obstruction, so he discontinued plaintiff’s medications that had been prescribed for

obstruction or stricture. Patel also recommended that plaintiff try a new medication for his

urinary frequency. During plaintiff’s third visit on August 20, 2010, plaintiff continued to

report urinary frequency and urgency and some side effects from his medication. Patel

altered the dosage of plaintiff’s medications and performed a urinalysis that indicated



                                               24
possible kidney stones. Plaintiff told Patel that he did not have a history of kidney stones,

but at the fourth visit in November 2010, Patel performed an additional urinalysis and CT

scan to check for kidney stones. Patel determined that plaintiff had kidney stones, but that

they were asymptomatic and did not meet the cirteria for surgical intervention.           He

recommended dietary changes that plaintiff could implement to prevent future stones and

prescribed some medications for plaintiff’s continued overactive bladder symptoms. At the

final appointment, in April 2011, plaintiff reported that his urinary frequency and urgency

had decreased, that he was sleeping through the night and that he no longer had abdominal

or flank pain. Patel concluded that plaintiff’s symptoms were controlled with medication

and Patel ordered a follow up in a year.

       In light of this treatment record, no reasonable jury could conclude that Patel acted

with deliberate indifference or negligence toward plaintiff’s serious medical needs. Plaintiff

was referred to Patel for treatment of his urinary urgency and frequency, and Patel

attempted to treat those symptoms. He did not persist in a single course of treatment, but

instead, he conducted numerous tests and prescribed different medications, ultimately

providing some relief for plaintiff’s symptoms. At the time Patel was treating plaintiff,

plaintiff had no history of kidney disease or kidney stones and had not reported abdominal

or flank pain. Besides his urinary urgency and kidney stones, plaintiff had no obvious

symptoms of moderate or severe hypercalcemia or hyperparathyroidism, such as nausea,

vomiting, constipation, fatigue, weakness, confusion, headaches, abdominal pain, sensory

deficits, obtundation or coma. Although plaintiff’s calcium levels had been high, they had



                                             25
been stable for several years and he had not developed kidney stones. There is no evidence

suggesting that a urologist treating a patient with symptoms similar to plaintiff’s would have

provided different treatment. Accordingly, Patel is entitled to summary judgment.




       c. Dr. Sivalingam

       Plaintiff contends that defendant Sivalingam also failed to properly diagnose and treat

plaintiff’s hypercalcemia and hyperparathyroidism. However, as with his claims against Cox

and Patel, plaintiff has failed to submit evidence showing that Sivalingam failed to exercise

medical judgment or failed to use the appropriate standard of care when treating plaintiff.

       As plaintiff points out, at the time Sivalingam began treating plaintiff in April 2012,

plaintiff had a history of high calcium levels and had been to the emergency room for pain

caused by kidney stones. Plaintiff argues that Sivalingam should have known, or at least

should have suspected, that plaintiff had hypercalcemia and hyperparathyroidism and should

have either provided treatment for those conditions or referred plaintiff to UW

Endocrinology sooner.

       However, at the time Sivalingam began treating plaintiff, plaintiff’s primary

symptoms were still his urinary tract problems. Although he had experienced kidney stones,

he did not report any abdominal or flank pain to Sivalingam at his first two appointments,

and plaintiff’s most recent CT scans showed small stones that did not need surgical

intervention.   In addition, plaintiff’s calcium levels were still in the range of mild or

moderate hypercalcemia, which Sivalingam believed did not require treatment. Plaintiff has



                                              26
not submitted any evidence from which a jury could conclude that Sivalingam’s treatment

decisions were deliberately indifferent or negligent in light of plaintiff’s reported symptoms

and the objective medical testing.

       Instead, the evidence shows that Sivalingam attempted to treat plaintiff’s most urgent

and problematic symptoms. At plaintiff’s first appointment with Sivalingam, Sivalingam

noted that plaintiff’s symptoms were troublesome because he was taking Detrol LA and still

had urinary urgency symptoms. Sivalingam made some changes by ordering Detrol LA on

a daily basis, rather than on an as needed basis. He also ordered an electrolyte draw and

scheduled a follow up for three months. During the second appointment in August 2012,

Sivalingam noted a slightly elevated serum calcium level, and Sivalingam ordered an x-ray

and follow up to assess for any progression of plaintiff’s kidney stones.

       Plaintiff saw Sivalingam next in May 2013. By this time, plaintiff’s labs showed that

he had high parathyroid hormone levels and plaintiff had been referred to UW

Endocrinology. Sivalingam ordered a CT scan, which showed bilateral kidney stones and

one particularly concerning stone. Sivalingam discussed options with plaintiff, and later

attempted to remove the stone surgically. After the first surgery was unsuccessful, plaintiff

later returned and the problematic stone was removed. From the medical records, it appears

that plaintiff’s care was then taken over by UW Endocrinology and UW General Surgery.

This treatment record does not support a claim of deliberate indifference or negligence

against Sivalingam.

       In sum, although I am sympathetic to the pain and frustration that plaintiff



                                             27
experienced as a result of his hypercalcemia and hyperparathyroidism, plaintiff has not

shown that defendants Cox, Patel or Sivalingam consciously disregarded his serious medical

needs or failed to act with the requisite standard of care. Therefore, I will grant their motion

for summary judgment and close this case.




                                           ORDER

       IT IS ORDERED that

       1. Plaintiff Mustafa-El Ajala’s motion to file a replacement copy of his proposed

findings of fact and responses, dkt. #105, is GRANTED.

       2. Plaintiff’s motion for an order compelling discovery and for sanctions, dkt. #66,

and motion for default judgment as a sanction, dkt. #95, are DENIED.

       2. The motion for summary judgment filed by defendants Burton Cox, Sutchin Patel

and Sriharan Sivalingam, dkt. #73, is GRANTED.

       3. Defendant UW Hospital and Clinic’s motion for summary judgment, dkt. #81,

is GRANTED.

       4. The clerk of court is directed to enter judgment for defendants and close this case.




       Entered this 6th day of November, 2019.

                                            BY THE COURT:

                                            /s/
                                            __________________________________
                                            BARBARA B. CRABB
                                            District Judge


                                              28
